Citation Nr: 1732035	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.   09-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bursitis and degenerative joint disease of the left shoulder (a left shoulder disability).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and M.E.


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran had a period of active duty for training from March 1989 to September 1989, served on active duty from November 1990 to May 1991, and had subsequent service in the United States Army Reserve until June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In December 2011, the Veteran testified in a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript is associated with the electronic file. 

In March 2012, August 2015, and March 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic of this Veteran's case should take into consideration the existence of this electronic record.  In evaluation this case, the Board has also reviewed the Virtual VA system to ensure a complete assessment of the evidence.  


FINDING OF FACT

The Veteran's current bursitis and degenerative joint disease of the left shoulder is of service origin.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bursitis and arthrosis of the left shoulder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The appeals adjudicated below have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of the issue, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

II.  Legal Criteria 

Service connection is warranted where the evidence shows that an injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such, service, was aggravated thereby.  38 U.S.C.A. §1110, 1131; 38 C.F.R. § 3.303 (2016).  If a condition noted during the service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir, 2013).

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1110,112, 113; 38 § C.F.R 3.307, 3.309.

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability, (2) medical, or in certain circumstances lay evidence of in-service incurrence or aggravation of a disease or injury; (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filled or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App, 319, 321 (2007). 

VA shall consider all information and medical and lay evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  . 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77(Fed. Cir. 2007).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).
Factual Background 

The Veteran asserts he hurt his shoulder in 1990 and 1991 while serving on active duty in Saudi Arabia during service. 

Service treatment records (STRs) do not reflect any findings, complaints, treatments, or diagnoses of a left shoulder disability.  No such disability was noted at the time of the Veteran's separation examination from active service in April 1991.  Post service treatment records reveal that the Veteran was first diagnosed with bursitis in the left shoulder in May 1995. 

A May 1995 private treatment record from B.A.M.A., reflected that the Veteran reported of "left shoulder pain past 2 months."  The Veteran was diagnosed with bursitis in the left shoulder. 

Subsequent private treatment records, to include records dated November 2005 and May 2006 documents the Veterans continued reports of left shoulder pain. 

A July 2006 private MRI image from S.O., found that the Veteran had extensive cystic erosive changes in the anteroinferior quadrant of the glenoid fossa.  A MRI of the left shoulder found that the bones and chondral surface, there were extensive cystic erosive changes in the anteroinferior quadrant of the glenoid fossa.  There was an impression of 3x2x2 cm area of grade IV arthrosis involving the anteroinferior quadrant of the glenoid fossa, focal non-detached tear involving the anteroinferior aspect of the glenoid labrum, and this tear is associated with a 3x2x1 cm paralabral cyst, which is disseated into the subscapularis recess.  There was an intact rotator cuff with an intact biceps tendon.  The Veteran was diagnosed with arthrosis in his left shoulder. 

In January 2008, the Veteran provided a statement in support of his claim.  The Veteran stated that he hurt his shoulder in December of 1990 while lifting some equipment.  He hurt his shoulder again in 1991 while loading a truck with pallets of water, while in Saudi Arabia.  The Veteran reported that he went to the clinic to have his shoulder evaluated and was told that he might have a strain and to rest his shoulder.  He reported that he has had problems with his shoulder ever since his first injury in 1990.

In a January 2008 buddy statement Z.T., who served with the Veteran, recalled that the Veteran hurt his shoulder on at least two occasions while in Saudi Arabia.  He remembered the Veteran was checked for his shoulder, and was told that he may have suffered a strain.  According to Z.T., the Veteran had complained about his shoulder since 1991. 

In a September 2008, buddy statement J.T.W., stated that she served with the Veteran in Saudi Arabia.  She reported that she was present when the Veteran hurt his shoulder.  She noted that after his injury, the Veteran was not able to lift anything for a week or two.  

During a November 2010 VA Gulf War examination, the examiner stated that the Veteran's left shoulder disability was not related to "exposure elements" related to his Persian Gulf service.  The examiner did not indicate whether the Veteran's current left shoulder disability was related to his claimed in-service injury.   

During the December 2011 hearing, the Veteran testified that he initially hurt his left shoulder while serving in Saudi Arabia.  He indicated that he sought treatment during his service in Saudi Arabia and was informed that he might have strained his left shoulder; he was told to take it easy for a couple of weeks and was not sure if any records of the treatment had been made.  The Veteran further indicated that he had sought treatment for his left shoulder in 1993 or 1994. 

In March 2012, the Board remanded this matter to afford the Veteran a VA examination to assist in determining the etiology of the current left shoulder disability.   

In April 2012, the Veteran was afforded a VA examination for his left shoulder disability.  The examiner reviewed the Veteran's file and interviewed the Veteran.  The Veteran reported that he injured his left shoulder while loading a truck in Saudi Arabia.  The examiner opined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury.  The VA examiner explained, in pertinent part, that the Veteran was diagnosed with left shoulder bursitis in 2006, and that there is no documented evidence of a left shoulder condition within two years of discharge from active service.  

In August 2015, the Board remanded this matter again for a medical addendum opinion, in part, because the April 2012 VA examiner incorrectly stated that the Veteran was first diagnosed with a left shoulder disability in 2006.

In an October 2015 VA medical addendum opinion, the examiner opined that it is least likely as not that a left shoulder disability had onset in service or is related to service, to include as due to the claimed in-service injury.  She determined that there was no evidence of any symptoms of any shoulder disability in-service and there was no evidence that indicated that the Veteran developed his first shoulder symptoms within three years of discharge.  

In March 2016, the Board remanded this matter again to obtain another medical addendum opinion.  The Board found that the October 2015 opinion did not address the lay statements by the Veteran and fellow service members.  The Board remanded this matter to determine the etiology of the Veteran's left shoulder disability.  

In a January 2017, VA medical addendum opinion, the examiner opined the condition claimed was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reported that medical records showed that the Veteran was diagnosed with left shoulder bursitis in 2006.  She noted that the Veteran's STRs did not indicate that he had degenerative arthritis of left shoulder and did not indicate that the Veteran's shoulder injury or treatment for an injury during service.  Discharge documents were negative for shoulder complaints.  The examiner noted she reviewed the Veteran's lay statements and indicated the statements were not consistent with the medical evidence.  



Legal analysis 

Resolving all doubt in favor of the Veteran, the Board finds that service connection for a left shoulder disability is warranted because the evidence satisfactorily establishes that the claimed disability originated during the Veteran's active service.  In reaching this decision, the Board notes that the Veteran's lay statements, along with those of his buddy statements, have consistently presented reports of a left shoulder injury during service and his continued left shoulder disability symptoms thereafter.  His symptoms were later associated with a diagnosis of bursitis in May 1995 and arthrosis in July 2006.  

Although the examiners of record have opined that the Veteran's left shoulder was not incurred during service, these opinions are primarily based on the absence of treatment records in service.  The October 2015 examiner failed to comment on the Veteran's lay statements.  Additionally, the April 2012 and October 2015 examiner based their opinions on an inaccurate factual background.  In that regard, both examination reports stated that the Veteran was diagnosed with bursitis in 2006.  However, private treatment records indicate that he was diagnosed in 1995.  Therefore, these opinions are not probative and they do not outweigh the credible lay evidence of record. 

After reviewing all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, service connection is warranted for bursitis and degenerative joint disease of the left shoulder disability.  While bursitis is not listed as one of the presumptive diseases in 38 C.F.R. § 3.303(b), 38 C.F.R. § 3.303(d) provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 

The Veteran has provided credible evidence of left shoulder symptoms, to include continued complaints of pain in service and since service.  To the extent that the in-service treatment records do not contain any diagnoses of a left shoulder disability, the Board finds this of limited probative value when compared to his current specific and consistent statements endorsing continued complaints of pain and an injury while in service, which are corroborated by the Veteran's fellow service members who served with the Veteran while in Saudi Arabia.

The Veteran has reported experiencing recurrent left shoulder disability symptomatology since service and the Board finds his lay accounts to be credible. Therefore, as the evidence is at least in relative equipoise, the Board finds that the Veteran experienced recurrent left shoulder disability symptomatology in service and since service discharge.

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bursitis and degenerative joint disease of the left shoulder disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bursitis and degenerative joint disease of the left shoulder (a left shoulder disability) is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


